DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed 10/20/2021.
3. All rejections and/or objections made to claims previously is hereby withdrawn.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1 and 11-15 (renumbered to 1-6) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
Based on the amendments made 10/20/2021, the subject matters of amended claim 2 and canceled claims 3 through 10 were incorporated into independent claim 1. 
The non-final rejections submitted 05/20/2021 for claim 10 was made under 35 U.S.C. § 103 as being unpatentable over 
Ferrell: “FULL FLOW RETRIEVAL OPTIMIZED PACKET CAPTURE”, (U.S. Patent Application Publication US 2 0170063695 A1, filed April 27, 2016 and published March 2, 2017), in view of
Williams et al.: “SYSTEM AND METHOD FOR DATA COMPRESSION USING COMPRESSION HARDWARE”, (U.S. Patent application Publication US 20090055422 A1, filed May 30, 2008 and published February 26, 2009, hereafter “Williams”).

In a response, with respect to the above rejections, concerning rejections made to claim 2, the Applicant argued, in the Remarks, Arguments, and Amendments filed 10/20/2021, that while the claim recited “the computerized method of claim l, wherein the second database index is generated based on a logical subdivision of the data or a physical subdivision of the data stored on a media with a value of the key included in the respective block” and was rejected as being disclosed Ferrell, however, the claim has been amended to “the computerized method of claim l, wherein the second database index is generated based on 
The Applicant further argued that, as the claim 10 was amended and incorporated into claim 1, Ferrell in view of Williams failed to teach the amended as incorporated.

A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the subject matters, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the above described features related to building a secondary index used to access index keys in a distributed database in combination with other subject matters high-lighted below as recited in the independent claim 1 as a whole is distinctive from prior art.

“building a secondary index used to access index keys in a distributed database comprising:
providing a distributed database;
providing a database file of the distributed database on a cluster;
building the first index of the database file based on the key field;
organizing the first database file index; and
based on the organization of the first database file index, building a second database file index; and
using the secondary database file index to directly access the first database file index,
wherein the second database file index is generated based on a physical subdivision of the data stored on a media with a value of the key included in the respective block,
wherein each logical storage block becomes an entry of the second database file index with a minimum value and a maximum value of the key in the respective block and a pointer to the respective block of the first database file index,
wherein each block of the second database file index includes a maximum key value for each block of the sorted first database file index,
wherein each block of the second database file index includes a minimum key value for each block of the sorted first database file index,
wherein each block of the second database file index includes a physical location of the index keys in the first database file index,
wherein the step of using the secondary database file index to directly access the first database file index further comprises:
receiving a read operation for the database file,
wherein the step of using the secondary database file index to directly access the first database file index further comprises:
looking up a first key index block in the second database file index,
wherein the step of using the secondary database file index to directly access the first database file index further comprises:
directly accessing the first key index and obtaining a location of the database file.” 

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claim 1. 

Claims (11-15) are directly or indirectly dependent upon the independent claim 1,  and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1 and 11-15 (renumbered to 1-6) are allowed.  
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 19, 2021